UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1718


CHONG SU YI,

                      Plaintiff – Appellant,

          v.

MATHEW M. MOORE,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-00789-TDC)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chong Su Yi appeals the district court’s orders dismissing

his complaint under 28 U.S.C. § 1915(e)(2) (2012) and denying

his motion for reconsideration.             We have reviewed the record and

find no reversible error.            Accordingly, we modify the district

court’s   dismissal     to    show   that    it   is    without   prejudice    and

affirm for the reasons stated by the district court.                         Yi v.

Moore, No. 8:16-cv-00789-TDC (D. Md. Apr. 21 & May 31, 2016);

see also Nagy v. FMC Butner, 376 F.3d 252, 258 (4th Cir. 2004).

We   dispense   with   oral    argument      because     the   facts   and   legal

contentions     are   adequately     presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                          AFFIRMED AS MODIFIED




                                        2